NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0557n.06

                                          No. 19-6287

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
 UNITED STATES OF AMERICA,                              )                      Sep 29, 2020
                                                        )                  DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                             )
                                                        )
 v.                                                     )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
 SAMUEL ALEX GANN,                                      )      COURT FOR THE EASTERN
                                                        )      DISTRICT OF TENNESSEE
        Defendant-Appellant.                            )
                                                        )


       Before: SILER, SUTTON, and LARSEN, Circuit Judges.

       LARSEN, Circuit Judge. Samuel Alex Gann pleaded guilty to possessing a firearm and

ammunition as a felon. Because he had four previous convictions for Tennessee burglary, he was

sentenced as a career offender under the Armed Career Criminal Act (ACCA). Gann was

sentenced to a within-Guidelines sentence of 180 months’ imprisonment. On appeal, he challenges

his ACCA classification. Because precedent forecloses his arguments, we AFFIRM.

                                                I.

       Officers with the Alcoa Police Department in Tennessee responded to a shoplifting

complaint at a Walmart store. When the officers arrived to investigate, they made contact with

Gann and discovered that he had a loaded firearm in his pocket. Gann later pleaded guilty to

possessing a firearm and ammunition as a felon, in violation of 18 U.S.C. § 922(g)(1). He was

classified as an armed career criminal under 18 U.S.C. § 924(e) based on his three prior Tennessee

convictions for aggravated burglary and one prior Tennessee conviction for burglary of a building.
No. 19-6287, United States v. Gann


See Tenn. Code Ann. §§ 39-14-402, 403. That classification resulted in an advisory Guidelines

range of 180 to 210 months’ imprisonment. Gann objected, arguing that his prior burglary

convictions did not qualify as predicate offenses under ACCA and that his Guidelines range should

instead be 30 to 37 months. Specifically, Gann argued that the entry element in each of his

predicate offenses under Tennessee law is broader than the entry element of “generic” burglary

and that his convictions therefore did not qualify as ACCA predicate offenses. Gann next argued

that his three convictions for aggravated burglary are not “generic” because they did not require

proof of intent to commit a crime at the time of his unlawful entry. And finally, he argued that the

evidence of his prior aggravated burglary convictions did not establish that he committed those

crimes on separate occasions.

        The district court rejected Gann’s arguments, finding the first two foreclosed by precedent

and the last unsuccessful because the record demonstrated that he had committed his prior

burglaries on separate occasions. The district court also rejected Gann’s reconsideration request

based on a new argument—that the variant of aggravated burglary involved in his convictions did

not have an intent element. After considering the 18 U.S.C. § 3553(a) factors, the court sentenced

Gann to a within‑Guidelines sentence of 180 months’ imprisonment. Gann timely appealed.

                                                  II.

        Under ACCA, “a person who violates section 922(g) . . . and has three previous

convictions . . . for a violent felony . . . committed on occasions            different from one

another . . . shall be . . . imprisoned not less than fifteen years.” 18 U.S.C. § 924(e)(1). A “violent

felony” is “any crime punishable by imprisonment for a term exceeding one year” that has “as an

element the use, attempted use, or threatened use of physical force against the person of another”

or “is burglary . . . .” Id. § 924(e)(2)(B).



                                                 -2-
No. 19-6287, United States v. Gann


       To determine whether a defendant’s past convictions under Tennessee law qualify as

“burglary,” courts employ the categorical approach, comparing the elements of the “generic”

crime—“the offense as commonly understood”—to the elements of the statute forming the basis

of a defendant’s conviction. Descamps v. United States, 570 U.S. 254, 257 (2013). A prior

conviction qualifies as a predicate under ACCA if the statute’s elements are “the same as, or

narrower than, those of the generic offense.” Id. The Supreme Court has defined “generic”

burglary as “an unlawful or unprivileged entry into, or remaining in, a building or other structure,

with intent to commit a crime.” Taylor v. United States, 495 U.S. 575, 598 (1990).

       The Tennessee burglary statute provides that a person commits burglary when, “without

the effective consent of the property owner,” he:

   (1) Enters a building other than a habitation (or any portion thereof) not open to the
       public, with intent to commit a felony, theft or assault;
   (2) Remains concealed, with the intent to commit a felony, theft or assault, in a
       building; [or]
   (3) Enters a building and commits or attempts to commit a felony, theft or assault[.]

Tenn. Code Ann. § 39-14-402(a)(1)–(3). Gann’s prior conviction for burglary of a building falls

under the (a)(1) variant of the offense, and Gann’s three aggravated burglary convictions fall under

the (a)(3) variant of the offense. We review de novo whether a defendant’s prior conviction

qualifies as a “violent felony” for purposes of ACCA. United States v. Buie, 960 F.3d 767, 770

(6th Cir. 2020).

       On appeal, Gann offers three reasons why he should not have been sentenced as an armed

career criminal. Precedent forecloses each one.

       In United States v. Nance, we held that “an aggravated-burglary conviction under

Tennessee law categorically counts as a burglary under the Supreme Court’s generic definition

and so falls within [ACCA].” United States v. Brown, 957 F.3d 679, 682 (6th Cir. 2020) (citing

                                                -3-
No. 19-6287, United States v. Gann


United States v. Nance, 481 F.3d 882, 888 (6th Cir. 2007)). Ten years later, our court, sitting en

banc, overruled Nance, see United States v. Stitt, 860 F.3d 854, 861 (6th Cir. 2017) (Stitt I), but

then the Supreme Court overruled us, see United States v. Stitt, 139 S. Ct. 399, 403–04 (2018)

(Stitt II). Thereafter, we held that Nance is “once again the law of this circuit.” Brumbach v.

United States, 929 F.3d 791, 794 (6th Cir. 2019), cert. denied, 140 S. Ct. 974 (2020); see also

Brown, 957 F.3d at 682.

       Since then, we have repeatedly affirmed that “Brumbach closed the book on Tennessee

aggravated burglary by holding, in a published opinion, that Nance once again controls.” United

States v. Tigue, 811 F. App’x 970, 975 (6th Cir. 2020); see also, e.g., Lurry v. United States, No.

17‑5941, 2020 WL 4581249, at *5 (6th Cir. Aug. 10, 2020) (“Simply stated, this court’s precedent

after Stitt II forecloses his arguments that his prior Tennessee convictions do not qualify as violent

felonies under the ACCA.” (citing Brumbach, 929 F.3d at 794)); United States v. Morris, 812 F.

App’x 341, 347 (6th Cir. 2020) (Moore, J., concurring) (“Until this court grants en banc review,

we must follow Brumbach, no matter how ‘weighty’ the underlying substantive issues or how

thoughtfully the issues are addressed.”).

       Several panels, moreover, have addressed and rejected each of the particular arguments

Gann raises now. Gann argues, for example, that the entry element of Tennessee burglary makes

it broader than the generic offense. But our cases foreclose this claim. See Brown, 957 F.3d at

683–89 (rejecting the entry‑by‑instrument argument, as we did in Brumbach, because a panel of

this court cannot overrule Nance); United States v. Yerkes, No. 19‑5768, 2020 WL 3889056, at *4

(6th Cir. July 10, 2020) (“But even if we are not bound by [Brown], we find Brown’s discussion—

and rejection on the merits—of the entry-by-instrument argument persuasive.”)); see also Buie,




                                                 -4-
No. 19-6287, United States v. Gann


960 F.3d at 771 (concluding that the entry-by-instrument argument is both foreclosed by precedent

under Brumbach and meritless under Brown). Gann concedes this point.

       Gann also argues that the (a)(3) variant of Tennessee aggravated burglary does not qualify

as generic burglary because it lacks generic burglary’s intent‑to-commit-a-crime element. See

Tenn. Code Ann. §§ 39-14-402(a), 403. But several panels of this court have also treated this

argument as foreclosed by Brumbach. See, e.g., Booker v. United States, 810 F. App’x 443, 445

(6th Cir. 2020) (acknowledging the intent argument but concluding that “Brumbach . . . makes

clear that Nance is good law and leaves no room for raising still more arguments about Tennessee

aggravated burglary”); Lurry, 2020 WL 4581249, at *5; United States v. Schumaker, No. 17-6535,

2020 WL 4013200, at *3 (6th Cir. July 16, 2020). In light of Brumbach, we do the same.

       Lastly, Gann argues that the district court violated his Sixth Amendment right to a jury trial

when, relying on Shepard documents, it found that Gann committed his three aggravated burglary

offenses “on occasions different from one another,” a prerequisite for ACCA liability. See

18 U.S.C. § 924(e)(1). Gann concedes, however, that “[t]his question was recently answered in

United States v. Hennessee, 932 F.3d 437 (6th Cir. 2019), and not in [his] favor.” Gann’s candid

concession is correct; Hennessee forecloses this argument. See id. at 444–45.

       In light of our caselaw, the district court properly determined that Gann had at least three

prior convictions for violent felonies under ACCA and sentenced him accordingly.

                                               ***

       We AFFIRM the judgment of the district court.




                                                -5-